Trover for the conversion of a bale of cotton, instituted by Garland, a mortgagee of Boozer, who raised the cotton in 1920, against Alexander, who bought the cotton that fall from Boozer. There was judgment for plaintiff. Two errors are assigned. The defendant (appellant) sought to introduce in evidence a mortgage executed subsequently to Garland's mortgage, by Boozer to the Tennessee Valley Bank. On objection, this mortgage was excluded. The mortgage to the bank was irrelevant to any issue between the parties, Alexander not being shown to have been in any wise interested in or the holder of the mortgage to the bank, nor did he refer any dealing he had with this cotton to that mortgage. The first assignment of error is without merit.
It was shown without dispute that the cotton in question was raised on land rented by Jackson to Boozer; but there is no evidence that, at the time the mortgage of Boozer to appellee was executed, Boozer had then rented, or then had any interest in, the premises on which this cotton was grown. Without evidence tending to show that the mortgagor had a then present interest in the soil of which this cotton was a product, the plaintiff did not establish his right to recover for the alleged conversion of the cotton. 13 Mich. Dig. Ala. Rep. pp. 441, 442.
The appellant was erroneously refused the general affirmative charge requested for him.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.